         Case 3:19-cv-01663-CSH Document 35 Filed 07/10/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

JOHN DOE,                                        )
                                                 )
               Plaintiff,                        )           Civil No. 3:19-cv-01663-CSH
                                                 )
v.                                               )
                                                 )
YALE UNIVERSITY, YALE UNIVERSITY                 )
BOARD OF TRUSTEES, SHERILYN                      )
SCULLY, in her individual and official capacity, )
ANJANI JAIN in his individual and official       )
capacity, WENDY TSUNG in her individual          )
and official capacity, and K GEERT               )
ROUWENHORST in his individual and official )
capacity,                                        )
                                                 )
               Defendants.                       )

                 MOTION FOR LEAVE TO WITHDRAW APPEARANCE

       For the reasons set forth below, and pursuant to Local Rule 7(e) of the Local Rules of

Civil Procedures for the United States District of Connecticut, Plaintiff respectfully requests that

the Court enter an order allowing the withdrawal as Plaintiff’s counsel the firm of Nesenoff &

Miltenberg, LLP and undersigned counsel Andrew T. Miltenberg, Stuart Bernstein and Regina

M. Federico, along with their local counsel William B. Bilcheck, Jr.

                       MEMORANDUM IN SUPPORT OF MOTION

       Plaintiff John Doe has ended the attorney client relationship with present counsel, the

firm of Nesenoff & Miltenberg, LLP, and undersigned counsel Andrew T. Miltenberg, Stuart

Bernstein and Regina M. Federico, along with their local counsel William B. Bilcheck, Jr., and

has retained Fleischer Law LLC to represent him in the above captioned matter. Robert M.

Fleischer, Esq. and Susan R. Kaplan, Esq. of Fleisher Law LLC filed their appearances as




                                                 1
          Case 3:19-cv-01663-CSH Document 35 Filed 07/10/20 Page 2 of 2



counsel of record on July 2, 2020 [Dkt No. 32-33]. Because this request comes directly from the

Plaintiff, he is aware of and has been sent a copy of this motion.

       For these reasons, Plaintiff John Doe respectfully requests that the Court enter an order

allowing the undersigned and their local counsel to withdraw, having been substituted by Robert

M. Fleischer, Esq. and Susan R. Kaplan, Esq. of Fleisher Law LLC as counsel for Plaintiff.

Dated: New York, New York
      July 10, 2020

                                                       NESENOFF & MILTENBERG, LLP
                                                       Attorneys for Plaintiff John Doe

                                                  By: /s/ Andrew T. Miltenberg
                                                      Andrew T. Miltenberg, Esq. (phv07303)
                                                      Stuart Bernstein, Esq. (phv09426)
                                                      363 Seventh Avenue, 5th Floor
                                                      New York, New York 10001
                                                      Telephone: (212) 736-4500
                                                      Facsimile: (212) 736-2260
                                                      amiltenberg@nmllplaw.com
                                                      sbernstein@nmllplaw.com

                                                       Regina M. Federico, Esq. (phv10417)
                                                       101 Federal Street, 19th Floor
                                                       Boston, Massachusetts 02110
                                                       Telephone: (617) 209-2188
                                                       Facsimile: (212) 736-2260
                                                       rfederico@nmllplaw.com


                                        CERTIFICATION

        This is to certify that on this 10th day of July, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system.

                                                               /s/ Andrew T. Miltenberg
                                                               Andrew T. Miltenberg, Esq.




                                                  2
